Per Curiam,
There appears to be no substantial error in the learned auditor’s findings of fact; and, upon the material facts thus established, the residue of the fund in court, after deducting costs and expenses, was rightly awarded to Magill, the original execution creditor. While the evidence may not warrant the conclusion that all the parties in interest actually requested the sheriff to sell the horses and pay into court the proceeds, for distribution, etc., it is very evident, from what occurred at the time of the sale that they knew this was to be done, and at least tacitly acquiesced therein. The sheriff’s auctioneer distinctly announced, at the sale, “ that the purchasers would have to pay cash for the horses, .... the money would have to be turned into court.”
Decree affirmed and appeal dismissed at appellant’s costs.